Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of a new ground of rejection.

Specification
3.	The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015087492 (hereafter WO ‘492) in view of Kim et al. (US 9,899,707).
Claim 1:	WO ‘492 discloses a battery (Fig. 1A and 1B; and paragraph [0014]) comprising: 
a wound electrode body (1) with a substantially cylindrical shape, wherein the wound electrode body includes a positive electrode (11), a negative electrode (12), and a separator (13), and 
an exterior material (21, 22) configured to cover the wound electrode body (1)(paragraph [0062]). See also entire document.
WO 429 does not disclose that in at least one round from an outermost periphery of winding of the wound electrode body, one or more of a positive electrode, a negative electrode, a positive electrode current collector and a negative 
Kim et al. in Figures 1 and 4-6 disclose a positive electrode (1 as per col. 4: 35-43), a negative electrode (2 as per col. 4: 44-52)), a positive electrode current collector (1), and a negative electrode current collector (2) that include at least one convex portion (protruded part A or B), in at least one round from an outermost periphery of winding of the wound electrode body, and
wherein the convex portion has been construed as having a substantially triangular cross section (col. 3: 40-col. 5: 45; col. 6: 12-36; col. 6: 53-col. 9: 38). See also entire document. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of WO ‘492 in light of the teaching of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode assembly having a shape that would have been maintained by the opposite vertices, therefore may be prevented or substantially minimized (col. 8: 15-27; and col. 10: 65-col. 11: 14).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein given that the positive electrode, the negative electrode, the positive electrode current collector and the negative electrode current collector of the WO ‘492 combination are structurally (i.e. circular) to that instantly claimed, the positive electrode, the negative 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein given that the positive electrode, the negative electrode, the positive electrode current collector and the negative electrode current collector of the WO ‘492 combination are structurally similar (i.e. circular) to that instantly claimed, the positive electrode, the negative electrode, the positive electrode current collector and the negative electrode current collector of the WO ‘492 combination renders obvious that in at least one round from the outermost periphery of winding of the wound electrode body, a curve obtained by circular approximation of the exterior material crosses at least one of the positive electrode, the negative electrode, the positive electrode current collector and the negative electrode current collector.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein WO ‘492 further discloses that the exterior material (21, 22) includes a housing part (21a, 22a) with a substantially cylindrical shape for housing the wound electrode body (1) and peripheral edge parts (21b, 22b) provided on four sides around the housing part are sealed (see Fig. 1A and 1B). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1, wherein WO ‘492 further discloses that the exterior material (21, 22) includes a housing part (21a, 22a) with a substantially cylindrical shape for housing the wound electrode body (1), and a plurality of peripheral edge parts (21b, 22b) provided on three sides around the housing part, excluding a bent portion on a peripheral surface side, are sealed at the peripheral edge parts. 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the WO ‘492 further discloses that at least one of the peripheral edge parts provided on an end face side of the housing part is shifted from a central position of the end face side (paragraph [0110]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the WO ‘492 combination discloses that at least a part of the convex portion (of Kim et al.) is fitted into a concave portion (23 in Fig. 1B of WO ‘492) provided on an inner surface of a joint part (23 in Fig. 1A of WO ‘492).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the WO ‘492 combination discloses an assembled battery (paragraph [0002] of WO ‘492) comprising a plurality of the batteries according to the WO ‘492 combination. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein the WO ‘492 combination discloses an electronic apparatus (see WO ‘492, Fig. 20A and 20GB) comprising the battery according to the WO ‘492 combination. 
Claim 10:	WO 492 discloses a method for manufacturing a battery (paragraph [0116]), comprising: 
forming a first film-like exterior material (21, 22) having a first housing part (21a) with a substantially partially cylindrical shape and a second film-like exterior material (22a) having a second housing part with a substantially partially cylindrical shape; 
housing a wound electrode body (11D) in the first housing part (21a) and the second housing part (22a); 
when heat-molding the wound electrode body by thermal fusion, using a mold without rectangular corners or a mold in which an appropriate R-shape is formed at the corners (paragraph [0122] discloses joining the peripheral portions of the exterior material by heat fusion, which has been construed as rendering obvious heat-molding). See also entire document.
WO ‘492 does not disclose forming at least one or more convex portions projecting in an outer peripheral direction on an outer peripheral surface of the wound electrode body.
Kim et al. in Figures 1 and 4-6 disclose a positive electrode (1 as per col. 4: 35-43), a negative electrode (2 as per col. 4: 44-52)), a positive electrode current collector (1), and a negative electrode current collector (2) that include at least one convex portion (protruded part A or B), in at least one round from an outermost periphery of winding of the wound electrode body, and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of WO ‘492 in light of the teaching of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode assembly having a shape that would have been maintained by the opposite vertices, therefore may be prevented or substantially minimized (col. 8: 15-27; and col. 10: 65-col. 11: 14).
Claim 11:	The rejection of claim 11 is as set forth above in claim 10 wherein the WO ‘492 combination discloses that a concave portion (22a)(see WO ‘492, Fig. 12A) is formed on an inner surface of a joint surface (23)(see WO ‘492, Fig. 12A) of thermal fusion, and wherein at least a part of the one or more convex portion (of Kim et al.) is fitted into the concave portion (of WO ‘492).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Thomas H. Parsons/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729